796 So.2d 1213 (2001)
The STATE of Florida, Appellant,
v.
Wallace Edward JOHNSON, Appellee.
No. 3D01-1039.
District Court of Appeal of Florida, Third District.
October 10, 2001.
Robert A. Butterworth, Attorney General, and Meredith L. Balo, Assistant Attorney General (Fort Lauderdale), for appellant.
Bennett H. Brummer, Public Defender, and Marti Rothenberg, Assistant Public Defender, for appellee.
Before COPE, and GERSTEN, JJ., and NESBITT, Senior Judge.
PER CURIAM.
We reverse the defendant's downward departure sentence because the trial court failed to provide written reasons justifying departure from the guidelines recommendation. See State v. Colbert, 660 So.2d 701 (Fla.1995); Branam v. State, 554 So.2d 512 (Fla.1990). The defendant is granted thirty days from the date this decision becomes final to withdraw his plea if he so wishes. See Jones v. State, 639 So.2d 28 (Fla.1994).
Reversed and remanded for resentencing.